 
Exhibit 10.3




BRAND LICENSE AGREEMENT
 
by and between
 
OMS INVESTMENTS, INC.
 
and
 
AEROGROW INTERNATIONAL, INC.
 
dated as of
 
April 1, 2018
 

--------------------------------------------------------------------------------



BRAND LICENSE AGREEMENT
 
THIS BRAND LICENSE AGREEMENT (“Agreement”) is made as of April 1, 2018 (the
“Effective Date”), by and between OMS Investments, Inc., a Delaware company
having offices at 10250 Constellation Blvd., Suite 2800, Los Angeles, California
90067 (the “Licensor”), and AeroGrow International, Inc., a Nevada corporation
having offices at 6075 Longbow Dr., Suite 200, Boulder, Colorado 80301 (the
“Licensee”).  The Licensor and the Licensee are sometimes referred to herein
collectively as the “Parties” and individually as a “Party.”


RECITALS
 
A.          Licensor and Licensee entered into that certain Brand License
Agreement dated as of April 22, 2013 (as subsequently amended, the “Original
Agreement”).


B.           Pursuant to the Original Agreement, Licensor, as the sole owner of
certain “Licensed Trademarks” (as defined in Section 1.8), which have become
associated with high quality lawn and garden products, granted Licensee a
license to use the Licensed Trademarks in connection with the manufacture,
marketing and sale of certain products and the Licensor is willing to grant such
license, on the terms and conditions set forth herein.
 
C.           The Licensee recognizes the vital importance of protecting the
Licensor’s exclusive and valuable rights in and to the Licensed Trademarks, and
the goodwill symbolized thereby.


D.          The Original Agreement expired as of March 31, 2018.
 
E.          The Parties wish to enter into the terms and conditions of a new
agreement as set forth below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:
 
1.  DEFINED TERMS
 
Capitalized terms in this Agreement shall have the meanings ascribed to them in
this Agreement, including this Section 1.  
 
1.1          Additional Territory” means the countries or regions that may be
added from time to time by the parties in an Additional Territory Term Sheet, in
the form set forth on Exhibit A, attached hereto and incorporated herein


1.2           “AeroGarden Products” means and includes the following: seed kits
and nutrients made and sold for use with AeroGarden branded indoor garden units.
Depictions and description of the seed kits and nutrients are attached
as Exhibit B. For the avoidance of doubt, this license and the definition of
AeroGarden Products does not include indoor garden units.
  
1.3           “Approval Guidelines” means the guidelines for review and approval
of Licensed Products and related items and materials set forth in Section 9.
 

--------------------------------------------------------------------------------



1.4          “Contract Year” means the one-year period from April 1 of a
calendar year to March 31 of the following calendar year.
 
1.5           “Initial Term” shall have the meaning set forth in Section 14.1.
 
1.6           "Licensed MG Trademarks" means and includes those trademarks
identified on Exhibit C
 
1.7           “Licensed Products” means the AeroGarden Products and Other
Approved Products.
 
1.8           “Licensed Trademarks” means the Licensed MG Trademarks and the
Other Licensed Trademarks.
 
1.9           “Licensee Markets” means hydroponic and aeroponic products.
 
1.10           “Net Sales” means the net sales of the Licensee under U.S. GAAP.
 
1.11           “Original Territory” means North America, United Kingdom, France,
Germany, Spain, Italy and Israel.


1.12           “Other Approved Products” means Licensee products other than the
AeroGarden Products that Licensee submits to Licensor for approval and that
Licensor approves.
 
1.13           “Other Licensed Trademarks" means and includes those trademarks
identified on Exhibit D.
 
1.14           “Protected Information” of a Party means trade secrets and
information concerning the Party’s business and affairs, including without
limitation current and historical financial statements, financial projections
and budgets, historical and projected sales, capital spending budgets and plans,
the names and backgrounds of key personnel, personnel training techniques and
materials and current and historical financial information regarding individual
products, departments or categories.
 
1.15           “Renewal Terms” means a five-year period following the Initial
Term.
 
1.16           “Territory” means (a) the Original Territory and (b) any
Additional Territory.
  
1.17           “U.S. GAAP” means United States generally accepted accounting
principles and practices applied consistently throughout the periods involved.
 
2.  GRANT OF LICENSE
 
Subject to the terms and conditions of this Agreement, the Licensor hereby
grants to the Licensee, and the Licensee hereby accepts the grant by the
Licensor of, the non-exclusive right and license to use the Licensed Trademarks
on and in connection with the Licensed Products and, with the prior written
consent and approval of the Licensor, to apply to Other Approved Products, in
the Licensee Markets in the Territory, during the Initial Term and during any
properly obtained Renewal Terms.
 
3.  RESERVATION OF RIGHTS
 
The Licensor reserves all rights with respect to the Licensed Trademarks not
expressly licensed to the Licensee hereunder, and the Licensee may not use or
grant licenses to others to use the Licensed Trademarks in any other manner or
in connection with any goods or services. The Licensor shall have the option to
obtain from the Licensee a royalty-free trademark license to use the AEROGARDEN
and AEROGROW trademarks outside the Territory in
2

--------------------------------------------------------------------------------



connection with the sale of products incorporating the Company Intellectual
Property (as defined in the Intellectual Property Purchase Agreement dated April
22, 2013 between the Parties).
 
4.  LICENSE TRANSFER
 
This Agreement shall be binding upon and inure to the benefit of the Parties and
their successors or assigns; provided, that the Licensee may assign this
Agreement only if the Licensor provides prior and specific written consent,
which consent may be withheld in Licensor's sole and absolute discretion. The
Licensee shall not have the right to grant sublicenses under this Agreement, but
may permit the distribution by third party distributors of AeroGarden Products
that are branded with the Licensed Trademarks in accordance with this Agreement.
Any assignment, franchise, sublicense, or transfer not expressly permitted by
this Section 4 is prohibited and will be deemed to be null and void.
 
5.  USE OF CONTRACT MANUFACTURERS
 
5.1           Licensor Approval Required for Contract Manufacturers.  Subject to
the exception in Section 5.2, the Licensee shall not use the services of
contract manufacturers in the manufacture of the Licensed Products unless the
Licensor approves such contract manufacturers, specifically and in writing,
before the Licensee engages such contract manufacturers.  The Licensee shall
require any approved contract manufacturers to execute an agreement to
manufacture the Licensed Products, and the agreement must be in a form approved
by the Licensor before the agreement is presented to the contract manufacturer.
  
5.2           Current Contract Manufacturers.  The Licensee shall be permitted
to continue to use the services of its current contract manufacturers for the
AeroGarden Products as of the Effective Date; provided that (a) Licensee shall
require such contract manufacturers to promptly execute the agreement identified
in Section 5.1 to the extent such agreement is not already in place or is
unacceptable to the Licensor, and (ii) the Licensor shall have the right to
terminate any such existing contract manufacturer to the extent that such
existing contract manufacturer is the cause of a material deficiency in
manufacturing any Licensed Products.
 
6.  COMPENSATION
 
6.1           Calculation of License Fees. Licensee shall pay the Licensor an
amount equal to 5% of the Net Sales attributable to the AeroGarden Products (as
defined herein). To the extent the Aerogarden Products are packaged with other
goods of Licensor, Net Sales shall be calculated in proportion to standard
costs.
 
6.2           Accounting for and Payment of License Fees.  No later than April
30th of each Contract Year, and April 30th of the year after expiration or
termination of the Agreement for any reason, the Licensee shall provide the
Licensor with the Net Sales figures for the most recently completed Contract
Year and concurrently shall pay the Licensor the License Fee set forth in
Section 6.1 above (the “Annual License Fee”).  
 
6.3           Interest on Late Payments.  If the Licensee does not pay any fees
when due, then, without limiting any other remedies or recourse available to the
Licensor, the Licensee shall pay the Licensor interest on all such overdue
amounts from the due date of such amounts until paid at twelve percent (12%)
rate per annum.
 
6.4           Audit.  The Licensee shall keep, maintain and preserve, at its
place of business identified above, during the Initial Term, during any Renewal
Terms, and for at least three (3) years following termination or expiration of
this Agreement for any reason, complete and accurate books, accounts, records
and other materials covering all transactions related to this Agreement,
including but not limited to the information contained in or related to the
accounting for and payment of license fees, which may include customer records,
invoices, correspondence and banking, financial and other records in the
Licensee’s possession or under its control (the “Records”). During the Initial
Term, during any Renewal Terms, and for three (3) years following termination or
expiration of this Agreement for any reason, the Licensor and/or an independent
third party representative of the Licensor, upon three (3) days’ notice and
during regular business hours, shall have the right once per year to conduct an
audit of the Records. Following the audit, the Licensee shall take immediate
steps to timely resolve any issues raised therein, including payment of any
monies owing and due.  The Licensor shall bear the costs of the audit,
3

--------------------------------------------------------------------------------



provided, however, that if an audit reveals an underpayment of more than five
(5%) percent of the total amount payable for any Contract Year, then the
Licensee shall bear the expense of the audit.


7.  LICENSED PRODUCTS
 
7.1           Product Development.  The Licensed Products must be and must
remain at least as high in quality as the current AeroGarden Products, and must
be developed, manufactured, marketed, and sold as premium products consistent
with the Licensor’s then existing image.  The Licensee accepts full
responsibility for and agrees to pay all costs it incurs associated with the
development of the Licensed Products and all advertising and promotion,
packaging design, graphics, and packaging materials for the Licensed Products.
 
7.2           Licensor Approval.  Other than the existing AeroGarden Products,
the Licensee shall not sell any Licensed Products until the Licensor, in its
reasonable judgment, finds that such products in mass production quantities are
satisfactory to the Licensor.  The license to the Licensee granted by this
Agreement to distribute the Licensed Products under the Licensed Trademarks is
expressly contingent upon such final written approval by the Licensor.  Other
than the existing AeroGarden Products for the initial Contract Year, by no later
than sixty (60) days prior to distribution and sale of each Licensed Product,
the Licensee shall provide the Licensor for its prior written approval (a) a
list of each of the Licensed Products, including SKU numbers, proposed MSRP
(manufacturer suggested retail price) and product specifications, as well as
product samples for each; and (b) the distribution and marketing plans for the
Licensed Products, including proposed distribution channels, marketing and
advertising spend, marketing and advertising channels and media plan, and
related information.
 
7.3           Adherence to the Approval Guidelines.  The Licensee will
manufacture, package, label, sell, and distribute the Licensed Products in
strict adherence with the Approval Guidelines.
 
7.4           Capital Costs.  The Licensee will secure all plant, equipment and
technical skills necessary for the manufacture of the Licensed Products and any
packaging therefor, and the Licensor shall have no liability or responsibility
with respect thereto.
 
7.5           Compliance with Laws.  The Licensee shall manufacture, package,
label, advertise, and sell all Licensed Products in strict compliance with all
applicable laws, rules and regulations.  Accordingly, (a) the Licensed Products
manufactured by the Licensee in the Territory will be manufactured in compliance
with, and will not be adulterated or misbranded within the meaning of, any
federal, state or local laws, rules or regulations applicable within the
Territory, will not constitute an article which may not be introduced into
interstate commerce, and will be manufactured in substantial compliance with all
applicable federal, state and local laws and regulations applicable within the
Territory, and (b) any Licensed Products manufactured by the Licensee in foreign
countries will be manufactured in compliance with all applicable laws, rules and
regulations in those countries.  The Licensee shall provide any required license
or certification under the laws or regulation of the United States, the
Territory, or the countries of manufacture.  Unless the Licensor agrees
otherwise in writing, the Licensee will destroy all inventories of Licensed
Products that are not in conformity with any applicable laws, rules or
regulations within the Territory.  The Licensee agrees to notify the Licensor
promptly of any regulatory action of which the Licensee has knowledge that is
taken in relation to it by any federal, state, foreign, county or municipal
authority which relates to or affects the manufacture, storage, packaging,
labeling, advertising, distribution, or sale of the Licensed Products.
 
7.6           Consumer Comments and Complaints.  Once per quarter, the Licensee
shall provide the Licensor a summary of all written (including electronic)
consumer comments and complaints received regarding the quality of the Licensed
Products and shall maintain all written (including electronic) consumer comments
and complaints and a telephone log for all consumer comments and complaints
received by telephone.  The Licensee will also keep such information available
for inspection by the Licensor during normal working hours upon reasonable
notice.  The Licensee will respond to any consumer complaint about the Licensed
Products in a prompt and businesslike manner, and in a manner that reflects well
upon itself, the Licensed Products, and the Licensed Trademarks, and the
Licensee will provide the Licensor with copies of all responses that it makes to
consumer comments or complaints.  The Licensor will send the Licensee
information on any consumer comments or complaints that the Licensor receives
about the Licensed Products.  Licensee agrees to conform to Licensor’s product
return policy consistent with Licensor’s business practices, namely, Licensee
shall allow purchasers to
4

--------------------------------------------------------------------------------



return the Licensed Products for a full refund for up to a thirty (30) days
following purchase if the customer provides a cash register receipt and/or UPC
bar code for the Licensed Products.


8.  ADVERTISING AND PROMOTION REQUIREMENTS
 
The Licensee shall market the Licensed Products as premium products and as is
otherwise consistent with the Licensor’s then existing image, so that such
marketing shall not reflect adversely upon the Licensed Products, the good name
of the Licensor, or the Licensed Trademarks.  The Licensor shall have a
prior-to-use right of approval for all promotional, marketing, and advertising
materials and concepts, including but not limited to television commercials,
radio spots, print advertisements, direct mail, brochures, signs, billboards,
displays, shelf talkers, packaging, labeling, point of sale materials, trade
show displays, sales materials, website materials, online advertisements, social
media advertisements, advertisements on handheld devices, sponsorships, and
promotional contests, sweepstakes, and events.  The Licensor shall have a right
of approval for all such advertisements, and all such advertisements shall
conform in all material respects to the approvals given by the Licensor.  The
Licensor shall have fourteen (14) business days following the receipt of the
proposed promotional, marketing or advertising materials to send the Licensee
written notice of its disapproval, which shall include an explanation of the
basis for disapproval.  Licensor shall use its best efforts to provide, such
written notice within the fourteen (14) business day period; provided, however,
that if such written disapproval is not received by the Licensee within this
fourteen (14) business day period, the marketing, promotional or advertising
material submitted to the Licensor shall be deemed disapproved.  Any material
modifications to any such advertisements previously approved by the Licensor
shall be subject to approval pursuant to this Section 8.  To the extent that the
Licensee makes non-material modifications to any advertisements previously
approved by the Licensor, however, the Licensee shall not have to submit such
advertisements to the Licensor for its prior approval.
 
9.  APPROVALS AND QUALITY CONTROL
 
9.1           Licensed Products Approval Guidelines.  BEFORE FULL EXECUTION OF
THIS AGREEMENT, ANY PRODUCT DEVELOPMENT DONE BY THE LICENSEE IS AT THE SOLE RISK
OF THE LICENSEE.  UNDER NO CIRCUMSTANCES MAY THE LICENSEE SELL OR SHIP LICENSED
PRODUCTS BEARING THE LICENSED TRADEMARKS BEFORE FULL EXECUTION OF THIS
AGREEMENT, EXCEPT WITH THE LICENSOR’S EXPRESS PRIOR WRITTEN CONSENT.  Before any
sale or distribution, the Licensee, at its expense, shall submit to the Licensor
all prospective Licensed Products for the Licensor’s advance written approval,
in the Licensor’s sole and absolute discretion, at all stages listed
below.  Notwithstanding the foregoing, the Licensee is not required to submit
the current AeroGarden Products for the Licensor’s advance written approval,
except that to the extent the current AeroGarden Products, or any associated
materials, will display the Licensed Trademarks, the Licensee must submit all
such materials for the Licensor’s advance written approval.
 
CONCEPT:
Rough sketches or layout concepts.

 
PROTOTYPE:
Prototypes or finished artwork.

 
FINAL:
Pre-production sample.

 
 
The following rules shall apply to all stages of the Approval Guidelines:


 
(a)
The Licensee shall not make any use of, sell or distribute such items as listed
in this Section 9.1 before the Licensor’s granting final written approval.



 
(b)
The Licensor shall have fourteen (14) business days from the Licensor’s actual
receipt to review and respond in writing to each of the Licensee’s
submissions.  If the Licensor does not respond to such submission within such
fourteen (14) business day period, such submission shall be deemed disapproved.



5

--------------------------------------------------------------------------------





 
(c)
The Licensor, in its sole discretion, reserves the right to reject an item
approved at a prior stage if in its physical form it does not meet the
Licensor’s marketing standards or if it departs from the approved sample.



 
(d)
In the event of any modification or change in quality of the items, whether
during the approval process or after final approval has been granted, such items
shall be re-submitted to the Licensor for approval.



 
(e)
All submissions shall become the property of the Licensor.



 
(f)
Upon the Licensee’s written request, the Licensor shall return prototypes and
final artwork at the Licensee’s expense, provided that the Licensee supplies
digital photographs of same.



 
(g)
The Licensee shall not have any rights against the Licensor for damages or other
remedies by reason of the Licensor’s failure or refusal to grant any approval
referred to in this Section 9.



 
(h)
At the commencement of each Contract Year, the Licensee shall supply the
Licensor with three (3) production samples of each of the Licensed Products,
free of charge.



9.2           Examination by the Licensor.  Periodically, the Licensor shall
have the right, upon reasonable notice to the Licensee and at suitable times, to
inspect the premises of the Licensee and of the Licensee’s contract
manufacturers, with respect to any of their operations related to any of the
Licensed Products.  Periodically, the Licensor shall also have the right to
request and upon such request the Licensee shall provide to the Licensor, free
of charge, representative samples of any Licensed Products then being sold,
together with any packaging, packaging inserts, labels, wrapping, advertising,
marketing, web pages, and promotional material then in use.  The Licensor shall
examine any such samples, artwork, packaging, promotional or marketing
materials, and advertisements within thirty (30) days after receipt.  If as a
result of such examination the Licensor believes that any Licensed Products do
not strictly adhere to the Approval Guidelines or product quality approved by
the Licensor, or that any packaging, advertising, marketing or promotional
materials are not in substantial conformity with any previous approvals given by
the Licensor, or any Licensed Trademarks are not being used in conformity with
the requirements of this Agreement (“Non-Conforming Materials”), the Licensor
will promptly notify the Licensee in writing, specifying the alleged
non-conformity and the steps required to correct it (the “Non-Conformity
Notice”).  After receipt of any Non-Conformity Notice, the Licensee shall have
thirty (30) business days to correct the Non-Conforming Materials identified
therein.  For the sake of clarity, it is understood and agreed that the Licensee
shall have the right to continue to sell Licensed Products, and to use its
packaging therefor, so long as they are not Non-Conforming Materials and are in
substantial conformity with any previous approvals given by the Licensor.  The
Licensee recognizes that representatives of the Licensor may also inspect
Licensed Products after they have been delivered or distributed to the
Licensee’s customers, and the Licensee shall cooperate with the Licensor in
obtaining the Licensee’s customers’ cooperation in such inspections.
  
9.3           Right To Suspend Approval Process.  In addition to its other
remedies, the Licensor has the right to suspend the approval process if the
Licensor has given the Licensee notice of breach of this Agreement, until the
Licensee cured the breach.
 
9.4           Trademark Notices.  Whenever the Licensee uses the Licensed
Trademarks, the Licensee shall affix the appropriate trademark notice and shall
use the registration symbol “Ò” for Licensed Trademarks that are federally
registered, or “TM” for Licensed Trademarks that are not federally registered,
and in each instance of use of the Licensed MG Trademarks where appropriate,
accompanied by the words “Reg. TM of OMS Investments, Inc.” or “TM of OMS
Investments, Inc.” and “Used under license.” or a reasonable facsimile thereof
or such other reference as may be designated by the Licensor from time to
time.  Where a Licensed Trademark is used more than once on packaging, in copy
or advertising, or on the Licensed Products, the “Ò” or “TM” designation need
only be used once either on the most prominent use of the Licensed Trademark, or
if all uses are of equal prominence, then on the first use of the Licensed
Trademark in or on each package, copy, advertisement, or product.  The Licensee
shall use the
6

--------------------------------------------------------------------------------



Licensed Trademarks only as trademarks, service marks, or trade names and shall
affix the notices as specified.  The Licensee shall not have the right, unless
previously agreed in writing by the Licensor, to use other trademarks, service
marks, or trade names in marketing and promoting the Licensed Products,
including other trademarks, service marks, or trade names owned by the
Licensor.  The Licensee shall cooperate with the Licensor and assist the
Licensor in registering the Licensed Trademarks for the Licensed Products,
including by providing packaging, labeling, and documentation as may be required
to obtain and maintain registrations for Licensed Trademarks for the Licensed
Products.
 
10.  USE OF LICENSED TRADEMARKS
 
10.1           Restrictions on Use.  Unless the Licensor gives prior consent
specifically and in writing, the Licensee shall use the Licensed Trademarks:


(a)           only for the purposes of and pursuant to this Agreement;
 
(b)          only in a manner consistent with the scope of the relevant
registration of the Licensed Trademark or application therefore in the
Territory;
 
(c)           only in the manner permitted and prescribed by the Licensor as set
forth herein; and


(d)           only for the Licensed Products.


10.2           Recognition of Goodwill.  The Licensee recognizes the value of
the goodwill associated with the Licensed Trademarks and acknowledges that the
Licensed Trademarks and all rights therein and goodwill pertaining thereto
belong exclusively to the Licensor.  Except as provided in this Agreement, the
Licensee shall not, anywhere in the world, use or seek to register any
trademarks, service marks, trade dress, names, trade names, or domain names that
are the Licensed Trademarks, that are colorably or confusingly similar to the
Licensed Trademarks, or that incorporate the Licensed Trademarks or any element
colorably or confusingly similar to the Licensed Trademarks.


10.3           Validity of Licensed Trademarks.  The Licensee will not, at any
time while this Agreement is in effect or thereafter, dispute, challenge,
destroy, impair, or impede the effect, validity, or enforceability of the
Licensed Trademarks, or dispute or challenge the Licensor’s rights or title in
and to the Licensed Trademarks.


10.4           Validity of Agreement.  The Licensee will not, at any time while
this Agreement is in effect or thereafter, dispute or challenge the title or any
rights of the Licensor in and to the Licensed Trademarks, the validity or
enforceability of this Agreement, or the validity or enforceability of any other
license agreement or similar or comparable agreement involving the Licensed
Trademarks to which the Licensor is a party.


11.  INFRINGEMENT


If requested by the Licensor, the Licensee will assist the Licensor (at
Licensor’s expense) procuring protection for, and in protecting, any of the
Licensor’s rights in the Licensed Trademarks.  The Licensor, if it so desires,
may commence or prosecute any claim, suit, or action in its own name or, with
the Licensee’s consent, in the name of the Licensee, and may join the Licensee
as a party to any claim, suit, or action.  The Licensee shall promptly notify
the Licensor in writing of any infringements or imitations by others of the
Licensed Trademarks which the Licensee becomes aware of, and the Licensor shall
have the sole right to determine whether or not any action shall be taken on
account of any such infringements or imitations.  The Licensor shall notify the
Licensee of any potential infringement regarding any Licensed Products.  The
Licensee shall not institute any suit or take any action on account of any such
infringements or imitations without first obtaining the written consent of the
Licensor, which may be given or withheld in the Licensor’s sole discretion.




7

--------------------------------------------------------------------------------



12.  INSURANCE


Licensee agrees to obtain and maintain, at its own cost and expense, Commercial
General Liability Insurance (including Excess/Umbrella Insurance) in an amount
not less than five million dollars ($5,000,000) covering bodily injury, property
damage, products - completed operations and personal injury, including death
resulting there from and Automobile Liability in an amount not less than one
million dollars ($1,000,000) covering bodily injury and property state in which
the service will be provided and shall have a Best's Key rating of no less than
A-VII. Such policy shall name Licensor as Additional Insured including providing
defense costs and be primary with respect to any insurance or self-insurance
programs maintained by Licensor. The policy must be endorsed to reflect that the
Additional Insured will be provided no less than thirty (30) days advance
written notice of cancellation or material change in the policy required to be
carried as part of this Agreement. Licensee shall deliver to Licensor a
certificate of insurance that specifies the required coverage immediately
following execution of this Agreement. Licensee shall also obtain and maintain
at its own cost and expense, any and all statutorily required insurance,
including, but not limited to Workers' compensation insurance with statutory
limits, and Employer's Liability insurance. The Commercial General Liability,
Automobile Liability and Workers Compensation/Employer's Liability policy will
include a Waiver of Subrogation in favor of Licensor. The limits required to be
evidenced do not limit the liability of Licensee in any claim or suit.


13.  CONFIDENTIALITY
 
13.1           Acknowledgment of Confidentiality.  Each Party understands that
any Protected Information disclosed to it by the other Party under this
Agreement is secret, proprietary and of great value to the disclosing Party,
which value may be impaired if the secrecy of the Protected Information is not
maintained.  The Party disclosing Protected Information is hereinafter sometimes
referred to as the “Disclosing Party” and the Party receiving Protected
Information is sometimes hereinafter referred to as the “Receiving Party.”


13.2           Reasonable Security Measures.  Each Party has taken and will
continue to take reasonable security measures to preserve and protect the
secrecy of the Protected Information, and each Receiving Party agrees to take
all measures reasonably necessary to protect the secrecy of a Disclosing Party’s
Protected Information in order to prevent it from falling into the public domain
or into the possession of persons not bound to maintain the secrecy of such
information.


13.3           Non-Disclosure Obligation.  Each Receiving Party agrees not to
disclose the Protected Information of the Disclosing Party obtained pursuant to
this Agreement, to any person or entity (other than its key officers, and
employees and/or their parent and subsidiaries to whom disclosure is necessary),
while this Agreement is in effect or at any time following the expiration or
termination of this Agreement for any reason.


13.4           Burden of Proof.  Each Receiving Party acknowledges and agrees
that if it shall disclose, divulge, reveal, report, publish, transfer or use,
for any purpose whatsoever, except as authorized herein, any Protected
Information of a Disclosing Party, and such Receiving Party shall assert as a
defense that such information (a) was already known to it or developed prior to
the execution of this Agreement, (b) was independently developed by it, (c) was
disclosed to third parties without violation of this Agreement, (d) was in the
public domain prior to the Effective Date of this Agreement, or (e) entered the
public domain without violation of this Agreement, then such Receiving Party
shall bear the burden of proof with respect to the same.
 
14.  TERM AND TERMINATION


14.1           Initial Term.  The Initial Term of this Agreement, and the
license granted herein, shall be the period from the Effective Date to March 31,
2023, unless sooner terminated in accordance with the provisions hereof.


14.2           Renewal Terms.  The Licensee may renew this Agreement, and the
license granted herein, for consecutive additional five (5) year Renewal Terms
by providing written notice of renewal to the Licensor at least six (6) months
in advance of the expiration of the Initial Term (or the then-effective Renewal
Term), provided that, at the
8

--------------------------------------------------------------------------------



time of the notice and at the time of the renewal, the Licensee is not in
default with respect to any of its obligations under the Agreement.


14.3           Termination.  This Agreement may be terminated as follows:


 
(a)
If the Licensee defaults in the payment of any license fees, interest, or other
fees, and such default is not cured within thirty (30) business days following
the Licensee’s receipt of written notice of such default, then this Agreement
and the license granted hereunder may be terminated upon written notice by the
Licensor sent to the Licensee after expiration of the thirty (30) day period and
effective upon receipt of such notice, without prejudice to any and all other
rights and remedies the Licensor may have hereunder or by law
provided.  Notwithstanding the foregoing provision allowing the Licensee thirty
(30) business days to cure a default in payment, the Licensee must use its best
efforts to cure such default as promptly as possible within said thirty (30)
business day period.



 
(b)
In whole or in part as to a specific Territory as follows:
 
(i)          If Licensee fails to sell and commercially distribute an amount of
Licensed Products under the Licensed MG Trademarks equivalent to the following

 
Territory
Gross Sales (USD)
Contract Year Ending
North America
3,000,000
03/31/2019
United Kingdom
3,000,000
03/31/2019
France
750,000
03/31/2020
Germany
750,000
03/31/2020
Spain
100,000
03/31/2020
Italy
100,000
03/31/2020
Israel
100,000
03/31/2020

 

   
in gross sales of Licensed Products in the Contract Year stated above and each
subsequent Contract Year, and such default is not cured within thirty (30)
business days following Licensee’s receipt of written notice of such default,
then this Agreement and the license granted hereunder may be terminated in whole
upon written notice by Licensor sent to Licensee after expiration of the thirty
(30) day period and effective upon receipt of such notice, without prejudice to
any and all other rights and remedies Licensor may have hereunder or by law
provided.
 
(ii)          If Licensee fails to sell and commercially distribute in any
Additional Territory an amount of Licensed Products under the Licensed MG
Trademarks equivalent to the amount in gross sales of Licensed Products set
forth in an Additional Territory Term Sheet within the time period set forth in
such Additional Territory Term Sheet, and such default is not cured within
thirty (30) business days following Licensee’s receipt of written notice of such
default, then the license granted with respect to such Additional Territory may
be terminated upon written notice by Licensor sent to Licensee after expiration
of the thirty (30) day period and effective upon receipt of such notice, without
prejudice to any and all other rights and remedies Licensor may have hereunder
or by law provided

 
 
(c)
If the Licensee fails to perform in accordance with any material term or
condition of this Agreement (other than as described in Sections 14.3(a) or
14.3(b) above) and such default continues unremedied for thirty (30) days after
the date on which the Licensee receives written notice of default, unless such
remedy cannot be accomplished in such time period and the Licensee has commenced
diligent efforts within such time period and continues such efforts until the
remedy is complete, then this



9

--------------------------------------------------------------------------------

   
Agreement may be terminated upon notice by the Licensor, effective upon receipt
of such notice, without prejudice to any and all other rights and remedies the
Licensor may have hereunder or by law provided.
     
 
(d)
If any corporate action, legal proceedings or other procedure or step is taken
in relation to: (i) the suspension of payments, a moratorium of any
indebtedness, winding-up, dissolution, administration or reorganization of the
Licensee; (ii) a composition, compromise, assignment or arrangement with any
creditor of the Licensee; (iii) the appointment of a liquidator, trustee in
bankruptcy, special administrator or other similar officer in respect of the
Licensee or any of its assets; (iv) the commencement of a case or proceeding,
whether voluntary or involuntary, under any applicable bankruptcy or insolvency
law; (v) enforcement of any liens over any assets of the Licensee having an
aggregate value in excess of $50,000 (or its equivalent in any other currency or
currencies), or (vi) any analogous procedure or step is taken in any
jurisdiction, then this Agreement and the license granted hereunder may be
terminated immediately upon notice by the Licensor, effective upon sending such
notice, without prejudice to any and all other rights and remedies the Licensor
may have hereunder or by law provided, and the license herein granted shall not
constitute an asset in reorganization, bankruptcy, or insolvency which may be
assigned or which may accrue to any court or creditor appointed referee,
receiver, or committee.



 
(e)
Licensor shall have the right, but not the obligation, to terminate this
Agreement by providing written notice to Licensee, in the event that the
Technology License Agreement expires or terminates for any reason.



 
(f)
If Licensee fails to comply with its obligations under Section 7.5, as
reasonably determined by Licensor, and such default continues unremedied for
thirty (30) days after the date on which Licensee receives written notice of
default, then this Agreement may be terminated upon notice by Licensor,
effective upon receipt of such notice, without prejudice to any and all other
rights and remedies Licensor may have hereunder or by law provided.



14.4           Rights Upon Cancellation, Termination, or Expiration.  Upon any
cancellation, termination, or expiration of this Agreement for any reason:


 
(a)
The Licensee shall immediately pay to the Licensor all amounts due and owing
hereunder; shall return to the Licensor all of its Protected Information,
confidential documents and other material that the Licensor supplied to the
Licensee; and shall never use, disclose to others, or assist others in using
such Licensor Protected Information, confidential documents, and other material.



 
(b)
The Licensee will be deemed to have automatically and irrevocably assigned,
transferred, and conveyed to the Licensor any rights, equities, goodwill,
titles, or other rights in and to the Licensed Trademarks which may have been
obtained by the Licensee or which may have vested in the Licensee pursuance of
any endeavors covered hereby, and the Licensee will execute any instruments
requested by the Licensor to accomplish or confirm the foregoing.  Any such
assignment, transfer or conveyance shall be without consideration other than the
mutual covenants and considerations of this Agreement.

    
 
(c)
Except as provided in Section 14.6, the Licensee shall forthwith discontinue the
use of all Licensed Trademarks, including use of the Licensed Trademarks on
packaging, on other paper goods, and on other objects bearing any Licensed
Trademarks; in any advertising and marketing; on websites and social media; and
in all other places where the Trademarks are used.



14.5           Licensing and Use of Licensed Trademarks Upon Cancellation,
Termination, or Expiration.  Upon any cancellation, termination, or expiration
of this Agreement for any reason, the Licensee may not continue to sell products
using the Licensed Trademarks.
10

--------------------------------------------------------------------------------



14.6           Disposal of Inventory After Cancellation, Termination, or
Expiration.  For a period of three (3) months after cancellation, termination,
or expiration of this Agreement, the Licensee may sell Licensed Products in
Licensee’s inventory which were already packaged in packages bearing the
Licensed Trademarks (“Sell-Off Period”), except that the Licensee shall have no
right to a Sell-Off Period if the Licensor terminates this Agreement pursuant to
any of the provisions in Sections 14.3(c) or 14.3(d).  Unless agreed to in
writing by the Licensor, the Licensee shall not dispose any Licensed Products
during the Sell-Off Period in quantities more than 10% greater than inventory of
Licensed Products sold in six month period during the Agreement.  In addition,
the Licensee shall not dispose of existing inventory of Licensed Products during
the Sell-Off Period if Licensee knows or should know that the inventory will be
sold as close-outs or with deep discounts.  After expiration of the Sell-Off
Period, or upon termination or expiration of this Agreement if the Sell-Off
Period does not apply, then the Licensor shall have the right to require the
Licensee to destroy any unused packaging materials bearing the Licensed
Trademarks.  Any sales of Licensed Products during the Sell-Off Period shall be,
at all times, in accordance with the policies, prices, and standards established
for marketing and distribution of the Licensed Products pursuant to this
Agreement, and shall require payment of all license fees, interest, and other
fees in accordance with Section 6.


14.7           Final Statement of Upon Cancellation, Termination, or
Expiration.  As soon as practicable after cancellation, termination, or
expiration of this Agreement for any reason, but in no event more than thirty
(30) days thereafter, the Licensee shall deliver to the Licensor a statement
indicating the number and description of Licensed Products packaged in packaging
using the Licensed Trademarks then in the Licensee’s inventory and the number
and description of unused packaging using the Licensed Trademarks then in the
Licensee’s inventory.  The Licensor may conduct a physical inventory (at
Licensor’s expense) to ascertain or verify such statement.
 
15.  REPRESENTATIONS AND WARRANTIES


15.1           Licensed Trademarks.


 
(a)
The Licensee acknowledges that the Licensor owns all right, title, and interest
in and to the Licensed Trademarks.  The Licensee further acknowledges the
goodwill associated with the Licensed Trademarks and that the Licensed
Trademarks have acquired secondary meaning in the mind of the public as a result
of Licensor’s use (in the case of Licensed MG Trademarks) and Licensee’s use (in
the case of the Other Licensed Trademarks) of the Licensed Trademarks in the
Territory for certain goods and services and ownership of the Registrations
(defined below).  The Licensee shall not, during or after this Agreement,
dispute or contest, directly or indirectly, or do or cause to be done, any
action that in any way contests, impairs, or tends to impair the Licensor’s
rights in and title to the Licensed Trademarks or the validity of any
registrations thereof, and shall not assist others in so doing.  The Licensee
shall not in any manner represent that it owns any rights in the Licensed
Trademarks (and/or registrations therefor), but the Licensee may, only during
the Agreement, and only if the Licensee complies with all laws and regulations
of the relevant jurisdiction for so doing, represent that it is a “licensee” of
the Licensor.  The Licensee shall not register or attempt to register in its own
name, or that of any third party, any Licensed Trademark.  Subject to the terms
and conditions of this Agreement, the Licensee agrees that any and all of its
use of the Licensed Trademarks under this Agreement shall be on behalf of and
accrue and inure to the benefit of the Licensor.

  
 
(b)
Licensor represents and warrants that it owns certain rights in and to the
Licensed MG Trademarks based upon Licensor’s use of and/or ownership of the
Licensed MG Trademarks and/or related trademark and service mark registrations
it owns, itself or through its subsidiaries, in the Territory (the
“Registrations”).  Licensor represents and warrants that it is applying or has
applied to register the Licensed MG Trademarks in the Territory for the Licensed
Products and that Licensor’s representations and warranties in this Section 15.1
as they relate to the Licensed MG Trademarks for the Licensed Products are
subject to Licensor’s successful registration of the Licensed Trademarks for the
Licensed Products.

 
11

--------------------------------------------------------------------------------

15.2           Right To Enter Into This Agreement.  Each Party represents and
warrants for itself that it has the right to enter into this Agreement; that its
entering into this Agreement will not, to its knowledge, violate any other
agreement to which it is a party or conflict with or violate any law, rule, or
regulation by which it is bound; and that it will not knowingly take any action
contrary to this Agreement.


16.  INDEMNIFICATION


16.1           Licensor Indemnification.  The Licensor hereby indemnifies the
Licensee and forever holds the Licensee harmless from and against all claims,
suits, actions, proceedings, damages, losses, liabilities, costs, or expenses
(including reasonable attorneys' fees and expenses) arising out of, based upon,
or in connection with (a) any breach of any of the Licensor’s representations
and warranties set forth in this Agreement or (b) any claim that the use by the
Licensee of the Licensed MG Trademarks in accordance with this Agreement
infringes any third party trademark.


16.2           Licensee Indemnification.  The Licensee hereby indemnifies the
Licensor and forever holds the Licensor harmless from and against all claims,
suits, actions, proceedings, damages, losses or liabilities, costs or expenses
(including reasonable attorneys' fees and expenses) arising out of, based upon,
or in connection with (a) any breach of any of the Licensee’s representations,
warranties, or obligations as set forth in this Agreement; (b) any use of any
patent, process, method, or device by the Licensee in connection with the
Licensed Products; (c) any alleged defects or dangers inherent in the Licensed
Products or the manufacture, distribution, sale, or use thereof; (d) any
injuries or damages to purchasers, users, or consumers of Licensed Products or
arising from or related to the use or consumption of the Licensed Products; (e)
any injuries or damages arising from the Licensee’s or any of the Licensee’s
customers’ advertising, marketing, or promotion of the Licensed Trademarks or
the Licensed Products; or (f) any alleged infringement of any third party's
copyright, patent, trademark, or other intellectual property unless and to the
extent such alleged infringement is based upon the Licensee’s use of the
Licensed MG Trademarks in accordance with this Agreement.
  
16.3           Conditions of Indemnification.  As a condition of indemnification
under this Section 16, the Party seeking indemnification shall give the other
Party (for purposes of this Section 16, the “Indemnifying Party”) immediate
notice of and copies of all pleadings and correspondence related to the
assertion of any such claim, proceeding, action, or suit and agrees not to
settle, compromise, or otherwise dispose of any such claim, proceeding, action
or suit without the prior written consent of the Indemnifying Party.  The
Indemnifying Party shall have the right (but not the obligation) to assume the
defense or settlement of any such claim, proceeding, action, or suit at its
expense, by counsel of its choice.  If the Indemnifying Party assumes such
defense, the Party seeking indemnity shall cooperate fully with the Indemnifying
Party in defense of the action and the Indemnifying Party shall not be liable to
pay or reimburse the other Party for attorneys' fees or expenses, except such
out-of-pocket costs or expenses incurred by the indemnified Party in cooperating
with the Indemnifying Party.


16.4           Limits.  Neither Party shall be liable to the other Party,
whether pursuant to indemnification or otherwise under this Agreement, for any
punitive, indirect or consequential losses, or for loss of business or goodwill,
except that these limitations of liability shall not apply to (a) claims for
death or physical injury, or loss or damage to tangible personal or real
property; (b) damages caused by either Party’s gross negligence or willful
misconduct or omission of either Party or its respective employees or
representatives; (c) damages payable pursuant to a breach of Section 14
(Confidentiality) or this Section 16 (Indemnification); or (d) damages to the
Licensor’s reputation, to the Licensed Trademarks, or the Licensor’s brands or
trademark goodwill.




12

--------------------------------------------------------------------------------



17.  NOTICES


All notices provided for in this Agreement shall be in writing and shall be
given by facsimile or registered mail, postage prepaid, or by overnight courier
deposited with a reputable company, addressed to the other Party at the
applicable address set forth below, or to such other addresses as may be given
for such purpose by such that Party by notice duly given hereunder.  Notice
shall be deemed properly given on the date of a confirmed facsimile
transmission, three (3) days after the date mailed if given by first class mail,
or one (1) day after confirmed delivery by overnight courier:
  


TO THE LICENSOR:


OMS Investments, Inc.
Attn.: Luis A. Rodriguez, Assistant Secretary
10250 Constellation Blvd., Ste. 2800
Los Angeles, CA 90067
Facsimile: (310) 300-3051




TO THE LICENSEE:


AeroGrow International, Inc.
Attn.: President and CEO
1026075 Longbow Dr., Suite 200
Boulder, CO 80301
Facsimile: (303) 444-0406

 
18.  GENERAL PROVISIONS


18.1           No Fiduciary or Other Relationship.  The Parties understand and
agree that this Agreement does not create a fiduciary relationship between them,
that they are and shall be independent contractors, and that nothing in this
Agreement is intended to make either Party a general or special agent, joint
venturer, partner, or employee of the other Party for any purpose whatsoever.


18.2           Use of Licensed Trademarks in Contracts.  The Licensee shall not
employ any of the Licensed Trademarks in signing any contract or applying for
any license or permit or in a manner that may result in the Licensor’s liability
for any of the Licensee’s indebtedness or obligations.  The Licensee may not use
the Licensed Trademarks in any way not expressly authorized by the
Licensor.  Except as expressly authorized in writing, neither the Licensor nor
the Licensee shall make any express or implied agreements, warranties,
guarantees or representations or incur any debt in the name or on behalf of the
other, represent that their relationship is other than licensor and licensee, or
be obligated by or have any liability under any agreements or representations
made by the other that are not expressly authorized in writing.
  
18.3           Severability.  Except as expressly provided to the contrary
herein, each Section, term and provision of this Agreement, and any portion
thereof, shall be considered severable and if, for any reason, any such
provision of this Agreement is held to be invalid, contrary to or in conflict
with any applicable present or future law or regulation in a final, unappealable
ruling issued by any court, agency or tribunal with competent jurisdiction in a
proceeding to which the Licensor is a party, that ruling shall not impair the
operation of, or have any other effect upon, such other portions of this
Agreement as may remain otherwise intelligible, which shall continue to be given
full force and effect and bind the Parties, although any portion held to be
invalid shall be deemed not to be a part of this Agreement from the date the
time for appeal expires, if the Licensee is a party thereto, otherwise upon the
Licensee’s receipt of a notice of non-enforcement thereof from the Licensor.  If
any covenant herein which restricts competitive activity is deemed unenforceable
by virtue of its scope in terms of area, business activity prohibited and/or
length of
13

--------------------------------------------------------------------------------



time, but would be enforceable by reducing any part or all thereof, the Parties
agree that the same shall be enforced to the fullest extent permissible under
the laws and public policies applied in the jurisdiction in which enforcement is
sought.


18.4           Substitution of Provisions.  If any applicable and binding law or
rule of any jurisdiction requires a greater prior notice of the termination of
this Agreement than is required hereunder, or the taking of some other action
not required hereunder, or if, under any applicable and binding law or rule of
any jurisdiction, any provision of this Agreement is invalid or unenforceable,
the prior notice and/or other action required by such law or rule shall be
substituted for the comparable provisions hereof.  The Parties agree to be bound
by any promise or covenant imposing the maximum duty permitted by law which is
subsumed within the terms of any provision hereof, as though it were separately
articulated in and made a part of this Agreement, that may result from striking
from any of the provisions hereof, any portion or portions which a court may
hold to be unenforceable in a final decision to which the Licensor is a party,
or from reducing the scope of any promise or covenant to the extent required to
comply with such a court order.  Such modifications to this Agreement shall be
effective only in such jurisdiction, unless the Licensor elects to give them
greater applicability, and shall be enforced as originally made and entered into
in all other jurisdictions.


18.5           Waiver.  A Party may by written instrument unilaterally waive or
reduce any obligation of or restriction upon the other Party under this
Agreement, effective upon delivery of written notice thereof to the other or
such other effective date stated in the notice of waiver.  Any waiver so granted
by the waiving Party shall be without prejudice to any other rights the waiving
Party may have, will be subject to continuing review by the waiving Party and
may be revoked, in the waiving Party's sole discretion, at any time and for any
reason, effective upon delivery to the other Party of ten (10) days' prior
written notice.


18.6           Waiver by Custom or Practice.  A Party shall not be deemed to
have waived or impaired any right, power or option reserved by this Agreement
(including, without limitation, the right to demand exact compliance with every
term, condition and covenant herein or to declare any breach thereof to be a
default and to terminate this Agreement) by virtue of any custom or practice of
the Parties at variance with the terms hereof.  Any failure, refusal or neglect
of a Party to exercise any right under this Agreement or to insist upon exact
compliance by the other with its obligations hereunder, any waiver, forbearance,
delay, failure or omission by a Party to exercise any right, power or option,
whether of the same, similar or different nature, or the Licensor’s acceptance
of any payments due from the Licensee after any breach of this Agreement, shall
not be deemed a waiver or impairment of any right, power or other option
provided under this Agreement.
  
18.7           Force Majeure.  Neither Party shall be liable for loss or damage
or deemed to be in breach of this Agreement if their failure to perform
obligations results from:


 
(a)
compliance with any law, regulation, requirement or instruction of any federal,
state, municipal or foreign government or any department or agency thereof;

 
 
(b)
acts of God; 

 
 
(c)
fires, strikes, embargoes, war or riot; or

 
 
(d)
any other similar event or cause.

 
Any delay resulting from any of said causes shall extend performance accordingly
or excuse performance, in whole or in part, as may be reasonable, except that
said causes shall not excuse payments of amounts owed at the time of such
occurrence or payment of any license fees, interest, or administration fees.


18.8           Temporary Restraining Orders and Preliminary
Injunctions.  Notwithstanding anything to the contrary in this Agreement, each
Party shall have the right in a proper case to obtain temporary restraining
orders and temporary or preliminary injunctive relief from a court of competent
jurisdiction.


14

--------------------------------------------------------------------------------



18.9           Rights Cumulative.  The rights of each Party hereunder are
cumulative and no exercise or enforcement by a Party of any right or remedy
hereunder shall preclude the exercise or enforcement by that Party of any other
right or remedy hereunder which that Party is entitled by law to enforce.


18.10           Costs and Attorneys’ Fees.  If a claim for amounts owed by the
Licensee to the Licensor or its affiliates is asserted in any judicial
proceeding or appeal thereof, or if a Party enforces this Agreement in any
judicial proceeding or appeal thereof, the Party prevailing in such proceeding
shall be entitled to reimbursement of its reasonable costs and expenses,
including reasonable accounting and legal fees, whether incurred prior to, in
preparation for, or in contemplation of the filing of any written demand, claim,
action, hearing or proceeding to enforce the obligations of this Agreement.  If
the Licensor incurs expenses in connection with the Licensee’s failure to pay
when due amounts owing to the Licensor, to submit when due any reports,
information or supporting records or otherwise to comply with this Agreement,
including, but not limited to legal and accounting fees, the Licensor shall be
reimbursed by the Licensee for any reasonable costs and expenses that the
Licensor incurs.
 
18.11           Governing Law.  Except to the extent governed by the United
States Trademark Act of 1946 (Lanham Act, 15 U.S.C. §§ 1051 et seq.) or other
federal law, this Agreement, and the relationship between the Parties, shall be
governed by the laws of the State of Ohio.


18.12           Jurisdiction.  The Parties hereby irrevocably consent and agree
that any legal action, suit or proceeding arising out of or in any way in
connection with this Agreement may be instituted or brought in the United States
District Court for the Southern District of Ohio.  The Parties hereby
irrevocably consent and submit to, for themselves and in respect of their
property, generally and unconditionally, the jurisdiction of such Court, and to
all proceedings in such Court.  Further, the Parties irrevocably consent to
actual receipt of any summons and/or legal process at their respective addresses
as set forth in this Agreement as constituting in every respect sufficient and
effective service of process in any such legal action or proceeding.  The
Parties further agree that final judgment in any such legal action, suit or
proceeding shall be conclusive and may be enforced in any other jurisdiction,
whether within or outside the United States of America, by suit under judgment,
a certified or exemplified copy of which will be conclusive evidence of the fact
and the amount of the liability.


18.13           Waiver of Punitive Damages.  The Parties waive to the fullest
extent permitted by law any right to or claim for any punitive or exemplary
damages against the other and agree that, in the event of a dispute between
them, the Party making a claim shall be limited to recovery of any actual
damages it sustains; except that, the limitations of liability arising out of,
under or in connection with (a) claims for death or physical injury, or loss or
damage to tangible personal or real property; (b) damages caused by either
Party’s gross negligence or willful misconduct or omission of either Party or
their respective employees or representatives; or (c) damages payable pursuant
to a breach of Section 14 (Confidentiality) and Section 16 (Indemnification).


18.14           Headings.  The headings of the several Sections hereof are for
convenience only and do not define, limit or construe the contents of such
Sections.


18.15           Entire Agreement.  This Agreement represents the entire
agreement between the Parties with respect to the subject matter hereof and
supersede any prior agreements and negotiations between the Parties, including
all oral, written or otherwise communicated statements in whatever form or from
whatever source.


18.16           Counterparts.  This Agreement may be executed simultaneously in
counterparts, including with PDFs or photocopies of signatures, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement, binding upon all Parties hereto, notwithstanding that all
Parties are not signatories to the original or the same counterpart.


18.17           Expenses.  Each Party shall bear its own expenses (including
attorneys' fees and expenses) in connection with the preparation, negotiation,
execution, and delivery of this Agreement.


[Signature pages follow.] 
15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Brand License Agreement,
effective as of the Effective Date first written above.
 
LICENSOR:
 
OMS INVESTMENTS, INC.




By:                                                                


Name:                                                                                                                           


Title:                                                            
                                                                




LICENSEE:


AEROGROW INTERNATIONAL, INC.




By:                                                                


Name:                                                                                                                           


Title:                                                            
                                                                


                                                      
 

--------------------------------------------------------------------------------

EXHIBIT A
FORM OF ADDITIONAL TERRITORY TERM SHEET
BRAND LICENSE AGREEMENT
ADDITIONAL TERRITORY TERM SHEET NO. ___


This Additional Territory Term Sheet No. ____ (this “Term Sheet”) dated
_______________, 20__ (the “Term Sheet Effective Date”) is attached to, and made
a part of, the Brand License Agreement (“Brand License”) by and between OMS
Investments, Inc. (“Licensor”) and AeroGrow International, Inc. (“Licensee”)
dated April 1, 2018.


Unless otherwise defined herein, capitalized terms shall have the meanings set
forth in the Brand License.


Additional Territory:
                                                                          
 
Termination Rights (for purposes of Section 14.3(b)(ii)):
A minimum of $________________ in annual gross sales on or before ____________,
20__, and for each subsequent Contract Year.
 
Retailers/Channels of Trade:
                                                                          
 
 
Additional Terms:
 



This Term Sheet incorporates all the rights, duties, and obligations extended to
both parties under the Brand License relating to the subject matter
herein.  This Term Sheet and the Brand License shall be read together and any
conflict in terms shall be resolved with deference to the terms contained in
this Term Sheet.


OMS INVESTMENTS, INC.
 
 
By:                                                                
Name:                                                              
Title:                                                               
Date:                                                                
AEROGROW INTERNATIONAL, INC.
 
 
By:                                                                
Name:                                                             
Title:                                                              
Date:                                                              
 
 


 



--------------------------------------------------------------------------------



EXHIBIT B


EXISTING AEROGARDEN SEED KITS
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



EXHIBIT C
LICENSED MG TRADEMARKS




MIRACLE-GRO® (and associated logos):


 
 

 



--------------------------------------------------------------------------------



EXHIBIT D
OTHER LICENSED TRADEMARKS




[Intentionally blank]


 

 